 

Exhibit 10.1

 

FIRST AMENDMENT TO

AMENDED AND RESTATED LOAN AGREEMENT

 

[This First Amendment to Amended and Restated Loan Agreement amends and replaces
the certain terms of the Amended and Restated Loan Agreement dated December 30,
2014 (the “2014 Loan Agreement”) by and among Miller Industries, Inc., Apaco,
Inc., Century Holdings, Inc., Champion Carrier Corporation, Chevron, Inc.,
Miller Financial Services Group, Inc., Miller/Greeneville, Inc., Miller
Industries International, Inc. and Miller Industries Towing Equipment, Inc. and
First Tennessee Bank National Association].

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (“First Amendment,”
together with the 2014 Loan Agreement being hereinafter referred to as the “Loan
Agreement”) is made as of June 11, 2015, by and among MILLER INDUSTRIES, INC., a
Tennessee corporation, APACO, INC., a Delaware corporation, CENTURY HOLDINGS,
INC., a Tennessee corporation, CHAMPION CARRIER CORPORATION, a Delaware
corporation, CHEVRON, INC., a Pennsylvania corporation, MILLER FINANCIAL
SERVICES GROUP, INC., a Tennessee corporation, MILLER/GREENEVILLE, INC., a
Tennessee corporation, MILLER INDUSTRIES INTERNATIONAL, INC., a Tennessee
corporation, MILLER INDUSTRIES TOWING EQUIPMENT INC., a Delaware corporation
(singularly and collectively, the “Borrower”), whose address is c/o Miller
Industries, Inc, 8503 Hilltop Drive, Ooltewah, Tennessee 37363 and FIRST
TENNESSEE BANK NATIONAL ASSOCIATION, a national banking association organized
and existing under the statutes of the United States of America, with offices at
701 Market Street, Chattanooga, Tennessee 37402 (hereinafter referred to as the
“Bank”).

 

Recitals of Fact

 

In 2010, Borrower requested that the Bank commit to make loans and advances to
it on a master revolving credit basis, for purchase cards, letters of credit and
other forms of lending, in an amount not to exceed at any one time outstanding
the principal sum of Twenty Million and NO/100 Dollars ($20,000,000.00) and the
Bank made such loan.

 

In 2011, Borrower requested that the Bank commit to make loans and advances to
it on a master revolving credit basis, for letters of credit and other forms of
lending, in an amount not to exceed at any one time outstanding the principal
sum of Twenty Five Million and NO/100 Dollars ($25,000,000.00) and the Bank made
such loan, which replaced the 2010 Twenty Million and NO/100 Dollars
($20,000,000.00) loan.

 

In 2012, Borrower requested that the Bank extend the maturity date of the Twenty
Five Million and NO/100 Dollars ($25,000,000.00) loan, and the Bank agreed to do
so.

 

In 2013, Borrower requested that the Bank extend the maturity date of the Twenty
Five Million and NO/100 Dollars ($25,000,000.00) loan, and the Bank agreed to do
so.

 

In 2014, Borrower requested that the Bank extend the maturity date of the Twenty
Five Million and NO/100 Dollars ($25,000,000.00) loan, and the Bank agreed to do
so.

 

1

 

 

Borrower has now requested that the Bank increase the Loan from Twenty Five
Million and NO/100 Dollars ($25,000,000.00) to Thirty Million and NO/100 Dollars
($30,000,000.00) and to further extend the maturity date of the existing loan
and the Bank has agreed to make such increase and extension on the terms and
conditions set forth in the Loan Agreement, as modified by this First Amendment.

 

NOW, THEREFORE, incorporating the Recitals of Fact set forth above and in
consideration of the mutual agreements herein contained, the parties agree as
follows:

 

AGREEMENTS

 



SECTION 1: DEFINITIONS AND ACCOUNTING TERMS

 

1.1         Certain Defined Terms. All definitions shall remain as provided in
the 2014 Loan Agreement except as specifically modified in this First Amendment.
All such modified terms shall be applicable in this First Amendment and will
replace comparable terms in the 2014 Loan Agreement.

 

“Closing Date” means the date set out in the first paragraph of this Loan
Agreement.

 

“Note” means the Master Revolving Credit Note in the principal amount of
$30,000,000.00 executed by the Borrower to the Bank, of even date herewith, as
such note may be modified, renewed or extended from time to time; and any other
note or notes executed by any Borrower at any time to evidence the indebtedness
under this Loan Agreement, in whole or in part, and any renewals, modifications
and extensions thereof, in whole or in part.

 

“Revolving Credit Loan” means the Borrower’s revolving credit indebtedness to
the Bank pursuant to Section 2 of this Loan Agreement.

 

“Revolving Credit Note” means the Note as described in Section 2.3 hereof.

 

“Termination Date of Revolving Credit Loan” shall mean the earlier of (a) March
31, 2018, or in the event that the Bank and Borrower shall hereafter mutually
agree in writing that the Revolving Credit Loan and the Bank’s commitment
hereunder shall be extended to another date, and the Note shall be modified or
amended to reflect such extension, such extended date pursuant to the foregoing,
or (b) the date as of which Borrower shall have terminated the Bank’s commitment
under the provisions of Section 2.5 hereof.

 

SECTION 2: COMMITMENT, FUNDING AND TERMS OF REVOLVING CREDIT LOAN

  

2.1         The Commitment. Subject to the terms and conditions herein set out,
Bank agrees and commits to make loan advances to the Borrower from time to time,
from the Closing Date until the Termination Date of Revolving Credit Loan, in an
aggregate principal amount not to exceed, at any one time outstanding Thirty
Million and NO/100 Dollars ($30,000,000.00). Purchase cards, letters of credit
issued for the benefit of the Borrower, and treasury risk exposure that is
allocated to the Revolving Credit Loan by the Bank shall by the Bank shall be
treated as loan advances against the Thirty Million and NO/100 Dollars
($30,000,000.00) loan.

 

- 2 -

 

 

2.2         Funding the Loan. Each loan advance hereunder shall be made upon the
written request of the Borrower to the Bank, specifying the date and amount
thereof. All advances hereunder shall be made by depositing the same to the
checking account of Borrower at the Bank.

 

2.3         The Note and Interest. The Revolving Credit Loan shall be evidenced
by one (1) promissory note of the Borrower, payable to the order of the Bank in
the principal amount of Thirty Million and NO/100 Dollars ($30,000,000.00). The
entire principal amount of the Loan shall be due and payable on the Termination
Date of Revolving Credit Loan. The unpaid principal balances of the Revolving
Credit Loan shall bear interest from the Closing Date on disbursed and unpaid
principal balances at a rate per annum described in the Note.

 

2.4         Non-Usage Fee. The Borrower agrees that with respect to any unused
portion of the Loan, there shall be a non-usage fee of between .15% per annum
and .35% per annum multiplied by the unused portion of the Revolving Credit Loan
based upon the average Consolidated Companies’ collected deposit business with
the Bank for the previous twelve (12) month period (“Average Balance”), in
accordance with the following Pricing Table. The fee shall be paid by the
Borrower to the Bank each quarter commencing on June 30, 2015 and continuing on
each September 30, December 31, March 31 and June 30 thereafter. Purchase cards
and letters of credit issued for the benefit of the Borrower by the Bank shall
be treated as loan advances (usages) against the Thirty Million and NO/100
Dollars ($30,000,000.00) loan and shall not be included in the non-usage fee
calculation. “Pricing Table” shall mean (a) if the Bank remains the primary
treasury management and depository bank for the Borrowers and the Average
Balance is equal to or greater then $6,000,000.00, the non-usage fee shall be
.15% per annum and if the Average Balance is less than $6,000,000.00 the
non-usage fee shall be .20% per annum; and (b) if the Bank is not the primary
treasury management and depository bank for the Borrowers, the non-usage fee
shall be .35% per annum.

 

SECTION 3: REQUIRED PAYMENTS, PLACE OF PAYMENT, ETC.

 

3.1         Required Repayments. In the event that the outstanding principal
balance of the Revolving Credit Loan shall at any time exceed Thirty Million and
NO/100 Dollars ($30,000,000.00), the Borrower will immediately upon discovery of
the existence of such excess borrowings, make a principal payment which will
reduce the outstanding principal balance of the Revolving Credit Loan in the
amount of such excess.

 

- 3 -

 



 

SECTION 4: CONDITIONS OF LENDING

 

4.1        Conditions Precedent to Closing and Funding Initial Advance. The
obligation of the Bank to fund the initial Revolving Credit Loan Advance
hereunder is subject to the condition precedent that the Bank shall have
received, on or before the Closing Date, all of the following in form and
substance satisfactory to the Bank:

 

(a)         This First Amendment;

 

(b)         The Note; and

 

(c)         Such other information and documentation as Bank shall deem to be
necessary or desirable in its reasonable credit judgment in connection with the
funding of the Loan, including but not limited to the items shown on the
Checklist for Closing, attached hereto, marked Exhibit “A” and made a part
hereof.

 

4.2         Financial Condition. (a) (i) The 10K of the Borrower dated December
31, 2014, and (ii) the unaudited consolidating balance sheet/financial statement
of the Borrower dated as of March 31, 2015, a copy of each of which has been
furnished to the Bank, together with any explanatory notes therein referred to
and attached thereto, are correct and complete and fairly present the financial
condition of Borrower in all material respects as at the date of such items for
such periods and as of the date of closing of this Loan Agreement and related
transactions, respectively, subject, in the case of clause (ii), to the absence
of footnotes and to normal year-end audit adjustments. All such financial
statements have been prepared in accordance with Generally Accepted Accounting
Principles applied on a consistent basis maintained through the period involved.

 

(b)         There has been no material adverse change in the business,
properties or condition, financial or otherwise, of Borrower since March 31,
2015.

 

SECTION 5: REPRESENTATIONS AND WARRANTIES



 

Borrower represents and warrants that:

 

5.1         Financial Condition. (a) (i) The 10K of the Borrower dated December
31, 2014, and (ii) the unaudited consolidating balance sheet/financial statement
of the Borrower dated as of March 31, 2015, a copy of each of which has been
furnished to the Bank, together with any explanatory notes therein referred to
and attached thereto, are correct and complete and fairly present the financial
condition of Borrower in all material respects as at the date of such items for
such periods and as of the date of closing of this Loan Agreement and related
transactions, respectively, subject, in the case of clause (ii), to the absence
of footnotes and to normal year-end audit adjustments. All such financial
statements have been prepared in accordance with Generally Accepted Accounting
Principles applied on a consistent basis maintained through the period involved.

 

(b)          There has been no material adverse change in the business,
properties or condition, financial or otherwise, of Borrower since March 31,
2015.

 

- 4 -

 



 

5.2         2014 Loan Agreement Representations and Warranties. Except as
provided in Section 5.1 above, all representations and warranties of Borrower
made in the 2014 Loan Agreement are reconfirmed herein and remain true and
correct as though made on the date of this First Amendment.

 

SECTION 6: AFFIRMATIVE COVENANTS OF BORROWER



 

6.1         2014 Loan Agreement Affirmative Covenants. All affirmative covenants
made by Borrower in the 2014 Loan Agreement are reconfirmed herein and remain
true and correct as though made on the date of this Loan Agreement.

 

SECTION 7: NEGATIVE COVENANTS OF BORROWER



 

7.1         2014 Loan Agreement Negative Covenants. All negative covenants made
by Borrower in the 2014 Loan Agreement are reconfirmed herein and remain true
and correct as though made on the date of this First Amendment.

 

SECTION 8: EVENTS OF DEFAULT

 

8.1         2014 Loan Agreement Events of Default. All Events of Default
contained in the 2014 Loan Agreement remain as-is subject to the use of the new
defined terms contained in this First Amendment.

 

SECTION 9: MISCELLANEOUS

 

9.1         Renewal. No later than December 15, 2017 (and each December 15,
thereafter if the Loan is renewed), the Bank may provide the Borrower with
written notice of its intent to renew or not renew the Note for one (1)
additional year after the Termination Date of Revolving Credit Loan, provided,
however, the Bank is not obligated to provide such notice and if the Bank fails
to provide such notice, regardless of the reason therefor, the Bank shall not be
obligated to renew the Note and the Note shall remain due and payable in full on
the Termination Date. If the Bank so notifies the Borrower of its intent to
renew the definition of “Termination Date” shall automatically be amended to
reflect such additional year (i.e. March 31, 2018 shall become March 31, 2019,
etc.).

 

9.2         Conflict. In the event of any conflict between the provisions hereof
and the provisions of the Negative Pledge Agreement, the Note or any other loan
documents executed or delivered herewith or in connection with the original Loan
made by Bank to the Borrower on or about April 6, 2010 or any other document
executed in connection herewith during the continuance of the Loan Agreement,
the provisions of the Loan Agreement shall control.

 

9.3         Loan Agreement. All terms and conditions of the 2014 Loan Agreement
shall remain in full force and effect except as specifically modified in this
First Amendment.

 

- 5 -

 

 

IN WITNESS WHEREOF, the Borrower and the Bank have caused this First Amendment
to be executed by their duly authorized officers, all as of the day and year
first above written.

          MILLER INDUSTRIES, INC.           By: /s/ J. Vincent Mish   Name: J.
Vincent Mish   Title: Executive Vice President and     Chief Financial Officer  
        APACO, INC.           By: /s/ J. Vincent Mish   Name: J. Vincent Mish  
Title: Vice President           CENTURY HOLDINGS, INC.           By: /s/ J.
Vincent Mish   Name: J. Vincent Mish   Title: Vice President           CHAMPION
CARRIER CORPORATION           By: /s/ J. Vincent Mish   Name: J. Vincent Mish  
Title: Vice President           CHEVRON, INC.           By: /s/ J. Vincent Mish
  Name: J. Vincent Mish   Title: Vice President        

(Signatures Continued on Next Page)

 

- 6 -

 

 

          MILLER FINANCIAL SERVICES GROUP, INC.           By: /s/ J. Vincent
Mish   Name: J. Vincent Mish   Title: President           MILLER/GREENEVILLE,
INC.           By: /s/ J. Vincent Mish   Name: J. Vincent Mish   Title: Vice
President           MILLER INDUSTRIES INTERNATIONAL, INC.           By: /s/ J.
Vincent Mish   Name: J. Vincent Mish   Title: Vice President


 

(Signatures Continued on Next Page)

 

- 7 -

 

 


          MILLER INDUSTRIES TOWING EQUIPMENT INC.           By: /s/ J. Vincent
Mish   Name: J. Vincent Mish   Title: Vice President

 

STATE OF TENNESSEE
COUNTY OF HAMILTON

 

Personally appeared before me, Nadine L. Hancock, a Notary Public in and for
said State and County duly commissioned and qualified, J. Vincent Mish, with
whom I am personally acquainted, and who acknowledged that he executed the
within instrument for the purposes therein contained, and who further
acknowledged that he is an authorized officer of Miller Industries, Inc., APACO,
Inc., Century Holdings, Inc., Champion Carrier Corporation, Chevron, Inc.,
Miller Financial Services Group, Inc., Miller/Greeneville, Inc., Miller
Industries International, Inc. and Miller Industries Towing Equipment Inc.
(singularly and collectively, the “Borrower”) and is authorized by the Borrower
to execute this instrument on behalf of each Borrower.

 

WITNESS my hand, at office, this 10th day of June, 2015.



          /s/ Nadine L. Hancock     Notary Public       My Commission Expires:
1/21/18           (Notary Seal)    

 

- 8 -

 

 

          FIRST TENNESSEE BANK NATIONAL ASSOCIATION           By: /s/ Sybil H.
Weldon   Name: Sybil H. Weldon   Title: Senior Vice President        

STATE OF Tennessee
COUNTY OF Hamilton

 

Before me, a Notary Public in and for the State and County aforesaid, personally
appeared Sybil H. Weldon, with whom I am personally acquainted (or proved to me
on the basis of satisfactory evidence), and who, upon oath, acknowledged herself
to be a Senior Vice President of First Tennessee Bank National Association, a
national banking association, and that she as such Senior Vice President, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained, by signing the name of the association by herself as such Senior Vice
President.

 

WITNESS my hand and seal at office, this 11 day of June, 2015.



            /s/ Andrea Rhodes       Notary Public   My Commission Expires:      
4-20-2016               (Notary Seal)      



 



- 9 -

 

  

EXHIBIT “A”

 

CHECKLIST FOR CLOSING

 



E-1

